Exhibit 10.2

AMENDMENT TO

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

Pursuant to the authority granted to the Board of Directors (the “Board”) of
ACCELRYS, INC. (the “Company”) pursuant to Section 17.6 of the Company’s Amended
and Restated 2004 Stock Incentive Plan (the “Plan”), the Board has authorized
and directed the undersigned officer of the Company to amend the Plan on behalf
of the Company as set forth in this Amendment to the Plan (this “Amendment”).

 

1. Amendment to Article 6. Subject to the terms and conditions of this
Amendment, Section 6.3 of Article 6 of the Plan is hereby deleted in its
entirety.

 

2. Effectiveness. This Amendment shall be effective only upon the requisite
approval of the Company’s stockholders in accordance with Section 17.6 of the
Plan.

 

3. No Other Amendments. Except as specifically set forth in this Amendment, the
terms and conditions of the Plan shall remain unchanged and in full force and
effect.

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Amendment on behalf of the Company as of August 28, 2008.

 

ACCELRYS, INC. /s/ Judith Ohrn Hicks Judith Ohrn Hicks Vice President, Human
Resources